DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,971,810. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Current Application 17/223740
U.S. Patent 10,971,810
1. An antenna device, comprising: a circuit board; a ground disposed on the circuit board; first radiators disposed on the circuit board; and second radiators spaced apart from the ground, wherein the first and second radiators, when provided with a first feeding signal from a first communication circuit and when provided with a reference potential by the ground, transmit and/or receive a first wireless signal in a first frequency band, and wherein the second radiators, when provided with a second feeding signal from a second communication circuit, 


1. An antenna device, comprising: …and wherein the ground is electrically connected to at least some of the second radiators to transmit or receive the second wireless signal in the second frequency band.
3. The antenna device of claim 2, wherein the ground is capacitively coupled to at least some of the second radiators.
2. The antenna device of claim 1, wherein the ground is capacitively coupled to at least some of the second radiators.
4. The antenna device of claim 1, wherein the ground is formed in a plurality of parts, the parts selectively connected in series or in parallel.
3. The antenna device of claim 1, wherein the ground is formed in a plurality of parts, the parts selectively connected in series or in parallel.
5. The antenna device of claim 4, wherein, when the parts are connected in series, the ground has a length that is longer than a length of radiators within the second radiators.
4. The antenna device of claim 3, wherein, when the parts are connected in series, the ground has a length that is longer than a length of radiators within the second radiators.

5. The antenna device of claim 3, wherein at least some of the parts of the ground transmit or receive the second wireless signal in the second frequency band when the second feeding signal is received by the second radiators.
7. The antenna device of claim 1, wherein the first radiators are disposed on a first face of the circuit board and the ground is disposed on a second face of the circuit board.
6. The antenna device of claim 1, wherein the first radiators are disposed on a first face of the circuit board and the ground is disposed on a second face of the circuit board.
8. The antenna device of claim 7, wherein the first face is a top face and the second face is a side face, and wherein the second radiators are disposed at a side of the ground.
7. The antenna device of claim 6, wherein the first face is a top face and the second face is a side face, and wherein the second radiators are disposed at a side of the ground.
9. The antenna device of claim 1, wherein the first frequency band is a mmWave frequency band.
8. The antenna device of claim 1, wherein the first frequency band is a mmWave frequency band.
10. The antenna device of claim 1, wherein the first radiators are arranged in a two-dimensional array.
9. The antenna device of claim 1, wherein the first radiators are arranged in a two-dimensional array.



Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-13, and 16 of U.S. Patent No. 10,530,066. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Current Application 17/223740
U.S. Patent 10,530,066
1. An antenna device, comprising: a circuit board; a ground disposed on the circuit board; first radiators disposed on the circuit board; and second radiators spaced apart from the ground, wherein the first and second radiators, when provided with a first feeding signal from a first communication circuit and when provided with a reference potential by the ground, transmit and/or receive a first wireless signal in a first frequency band, and wherein the second radiators, when provided with a second feeding signal from a second communication circuit, transmit and/or receive a second wireless signal in a second frequency band.
1. An antenna device comprising: a circuit board; a first communication circuit module for providing a first feeding signal; a second communication circuit module for providing a second feeding signal; a plurality of radiators including first radiators and second radiators disposed on the circuit board, and provided by the first communication circuit module with the first feeding signal to transmit or receive a first wireless signal in a first frequency band; and a ground disposed on the circuit board to provide a reference potential for at least one of the first radiators and the second radiators, wherein the second radiators of the plurality of radiators are arranged along an edge of the ground, wherein the second radiators and a whole or a portion of the ground configured to be spaced apart from the second radiators are provided by the second communication circuit module with the second feeding signal to transmit or receive a second wireless signal in a second frequency band that is lower than the first frequency band.

Or 

13. An electronic device comprising: a housing; a main circuit board provided in the housing; and an antenna device provided in the housing, wherein the antenna device includes: a circuit board; a first communication circuit module for providing a first feeding signal; a second communication circuit module for providing a second feeding signal; a plurality of radiators including first radiators and second radiators disposed on the circuit board, and provided by the first communication circuit module with the first feeding signal to transmit or receive a first wireless signal in a first frequency band; and a ground disposed on the circuit board to provide a reference potential for at least one of the first radiators and the second radiators, wherein the second radiators of the plurality of radiators are arranged along a edge of the ground, wherein the second radiators and a whole or a portion of the ground configured to be spaced apart from the second radiators are provided by the second 

1. An antenna device comprising: … a whole or a portion of the ground configured to be spaced apart from the second radiators are provided by the second communication circuit module with the second feeding signal to transmit or receive a second wireless signal in a second frequency band that is lower than the first frequency band.
3. The antenna device of claim 2, wherein the ground is capacitively coupled to at least some of the second radiators.
2. The antenna device of claim 1, wherein at least one of the plurality of radiators form an inductive or capacitive coupling with the ground, and when the second feeding signal is provided, the ground and at least one of the second radiators, which form the inductive or capacitive coupling with the ground, transmit or receive the second wireless signal in the second frequency band that is lower than the first frequency band.
4. The antenna device of claim 1, wherein the ground is formed in a plurality of parts, the parts selectively connected in series or in parallel.
11. The antenna device of claim 1, wherein the ground includes a plurality of parts that are electrically independent from each other, and the antenna device further comprises second 

11. The antenna device of claim 1, wherein the ground includes a plurality of parts that are electrically independent from each other, and the antenna device further comprises second switches that connect the plurality of parts in series or in parallel.
6. The antenna device of claim 4, wherein at least some of the parts of the ground transmit or receive the second wireless signal in the second frequency band when the second feeding signal is received by the second radiators.
1. An antenna device comprising: … a whole or a portion of the ground configured to be spaced apart from the second radiators are provided by the second communication circuit module with the second feeding signal to transmit or receive a second wireless signal in a second frequency band that is lower than the first frequency band.

12. The antenna device of claim 11, wherein the second wireless signal in a second frequency band formed through the ground is adjusted according to an ON or OFF state of the second switches.
7. The antenna device of claim 1, wherein the first radiators are disposed on a first face of the 


16. The electronic device of claim 15, wherein the ground is disposed on a rear face or a side face of the circuit board, and the first radiators are disposed on a top face of the circuit board, and the second radiators are disposed on a side face of the circuit board.
9. The antenna device of claim 1, wherein the first frequency band is a mmWave frequency band.
U.S. Patent No. 10,530,066 does not explicitly teach wherein the first frequency band is a mmWave frequency band. However, altering the frequency in which an antenna works is well known in the art so that the antenna operates in a certain desired frequency band. Therefore, it would have been obvious to one of ordinary skill in the art to have first frequency band to be a mmWave frequency band.
10. The antenna device of claim 1, wherein the first radiators are arranged in a two-dimensional array.
1. … a plurality of radiators including first radiators…



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tassoudji et al. (US 2011/0018780, hereby referred as Tassoudji) in view of Darnell et al. (US 2013/0203364, hereby referred as Darnell).
Regarding claim 1, Tassoudji teaches the following:
an antenna device comprising:
a circuit board (element 802, figures 8-10);
a ground (element 814, figures 8-10) disposed on the circuit board;
first radiators (element 806-810, figures 8-10) disposed on the circuit board (as shown in figures 8-10), and 
second radiators (element 811-813, figures 8-10) spaced apart from the ground (as shown in figures 8-10), 
wherein the first and second radiators, when provided by a first feeding signal and when provided with a reference potential by the ground, transmit and/or receive a first wireless signal in a first frequency band (as shown in figure 11).
Tassoudji does not explicitly teach wherein the first and second radiators, when provided by a first feeding signal from a first communication circuit and when provided with a reference potential by the ground, transmit and/or receive a first wireless signal in a first frequency band, and wherein the second radiators, when provided with a second feeding signal from a second communication circuit, transmit and/or receive a second wireless signal in a second frequency band.
However Tassoudji does teach that the second radiators may resonate at various frequency bands (paragraph [0108]).
Darnell suggests the teachings of wherein radiators, when provided a second feeding signal from a second communication circuit (element 62B, figure 8), transmit and/or receive a second wireless signal in a second frequency band (paragraphs [0073]-[0075]).


Regarding claim 10, Tassoudji as modified in claim 1 teaches the following:
wherein the first radiators (element 806-810, figures 8-10) are arranged in a two-dimensional array (as shown in figures 8-10). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tassoudji et al. (US 2011/0018780, hereby referred as Tassoudji) in view of Darnell et al. (US 2013/0203364, hereby referred as Darnell), and further in view of Rutfors et al. (US 2008/0246674, hereby referred as Rutfors).
Regarding claim 4, the combination of Tassoudji and Darnell as modified in claim 1 teaches the antenna device with the exception for the following:

Rutfors suggests the teachings of wherein the ground (element 104 and 106, figure 1) is formed in a plurality of parts, the parts selectively connected in series or in parallel (as shown in figure 1, paragraphs [0041]-[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the ground of the combination of Tassoudji and Darnell to be formed in a plurality of parts, the parts selectively connected in series or in parallel as suggested by the teachings of Rutfors in order to be able to increase the grounding area which can be used to selectively position the resonance frequencies of the antenna (paragraphs [0041]-[0042]).

Regarding claim 5, Tassoudji as modified in claim 4 teaches the antenna device with the exception for the following:
wherein, when the parts are connected in series, the ground has a length that is longer than a length of radiators within the second radiators.
However, the length of the ground (Tassoudji, element 814, figure 8) has a length that is clearly longer that a length of radiators within the second radiators (Tassoudji, elements 811-813, figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein, when the parts are connected in series, the ground of Tassoudji as modified to have a length that is longer than a length of radiators within the second radiators as suggested by the teachings of Tassoudji since using a larger ground plane can be used to increase the grounding area which can be used to selectively position the resonance frequencies of the antenna, and since the ground plane size has a direct effect on the resonant characteristics of the various radiators which can be altered to achieve a certain desired characteristic. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tassoudji et al. (US 2011/0018780, hereby referred as Tassoudji) in view of Darnell et al. (US 2013/0203364, hereby referred as Darnell), and further in view of Teshima et al. (US 2017/0062953, hereby referred as Teshima).
Regarding claim 7, the combination of Tassoudji and Darnell as modified in claim 1 teaches the antenna device with the exception for the following:
wherein the first radiators are disposed on a first face of the circuit board and the ground is disposed on a second face of the circuit board.
Teshima suggests the teachings of wherein the first radiators (elements 7, figure 1) are disposed on a first face of the circuit board (element 2, figure 1) and the ground (element 5, figure 1) is disposed on a second face of the circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first radiators of the combination of Tassoudji and Darnell to be disposed on a first face of the circuit board and the ground is disposed on a second face of the circuit board as suggested by the teachings of Teshima as the placement of ground and the radiators can be modified depending on the size constraints in the antenna device, and since the placement of the ground in relation to the radiators will affect the resonant characteristics of the radiators.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tassoudji et al. (US 2011/0018780, hereby referred as Tassoudji) in view of Darnell et al. (US 2013/0203364, hereby referred as Darnell), and further in view of Jung et al. (US 2017/0012359, hereby referred as Jung).
Regarding claim 9, the combination of Tassoudji and Darnell as modified in claim 1 teaches the antenna device with the exception for the following:

Jung suggests the teachings of wherein the first frequency band is a mmWave frequency band (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first frequency band of the combination of Tassoudji and Darnell to be a mmWave frequency band as suggested by the teachings of Jung as the mmW frequency bands can provide for higher data rates, and since the scaling of an antenna so that it works in certain frequency band is well known in the antenna art.

Allowable Subject Matter
Claims 2-3, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845